                                 Case 2:17-cv-01919-JCM-PAL Document 78 Filed 12/17/18 Page 1 of 3


                             1   DARREN T. BRENNER, ESQ.
                                 Nevada Bar No. 8386
                             2   NATALIE L. WINSLOW, ESQ.
                             3   Nevada Bar No. 12125
                                 AKERMAN LLP
                             4   1635 Village Center Circle, Suite 200
                                 Las Vegas, NV 89134
                             5   Telephone: (702) 634-5000
                                 Facsimile: (702) 380-8572
                             6   Email: darren.brenner@akerman.com
                             7   Email: natalie.winslow@akerman.com
                                 Attorneys for Plaintiff
                             8
                                 KRISTAN E. LEHTINEN, ESQ.
                             9   Nevada Bar No. 8155
                                 FIDELITY NATIONAL LAW GROUP
                        10       1701 Village Center Circle, Suite 110
                                 Las Vegas, NV 89134
                        11       Tel: (702) 667-3000
                                 Fax: (702) 433-3091
                        12       Email: kristan.lehtinen@fnf.com
                                 Attorneys for Plaintiff
                        13

                        14
                                                           UNITED STATES DISTRICT COURT
                        15
                                                                  DISTRICT OF NEVADA
                        16
                                 THE BANK OF NEW YORK MELLON FKA      )                Case No.: 2:17-CV-01919-JCM-PAL
                        17       THE BANK OF NEW YORK, AS TRUSTEE FOR )
                                 THE CERTIFICATE HOLDERS OF CWALT,    )
                        18                                            )                STIPULATION AND ORDER TO
                                 INC., ALTERNATIVE LOAN TRUST 2004-   )                EXTEND PLAINTIFF’S
                        19       30CB, MORTGAGE PASS-THROUGH          )                DEADLINE TO RESPOND TO
                                 CERTIFICATES SERIES 2004-30CB,       )                DEFENDANT SATICOY BAY LLC
                        20                                            )                SERIES 3333 HILLINGDON’S
                                                          Plaintiff,  )                MOTION TO DISMISS
                        21                                            )
                                        vs.                           )                (FIRST REQUEST)
                        22                                            )
                                                                      )
                        23       JOHN FERRARO; NORTHSHORES OWNERS )
                                 ASSOCIATION; RED ROCK FINANCIAL      )
                        24       SERVICES, LLC; and SATICOY BAY LLC   )
                                 SERIES 3333 HILLINGDON,              )
                        25                                            )
                                                                      )
                        26                                Defendants. )
                                                                      )
                        27

                        28
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110                                                        Page 1 of 3
Las Vegas, Nevada 89134
     (702) 667-3000
                                 Case 2:17-cv-01919-JCM-PAL Document 78 Filed 12/17/18 Page 2 of 3


                             1          The Bank Of New York Mellon, fka The Bank Of New York, as Trustee for the Certificate
                             2   Holders of CWALT, Inc., Alternative Loan Trust 2004-30CB, Mortgage Pass-Through
                             3   Certificates Series 2004-30CB (“BoNYM” or “Plaintiff”), Northshores Owners Association
                             4   (“Northshores”), Red Rock Financial Services, LLC (“Red Rock”), and Saticoy Bay LLC Series
                             5   3333 Hillingdon (“Saticoy Bay”), by and through undersigned counsel, hereby jointly submit this
                             6   stipulation and order to extend the deadlines for Plaintiff to respond to Saticoy Bay’s Motion to
                             7   Dismiss (ECF No. 77), filed December 6, 2018, the response to which is currently due December
                             8   24, 2018. The parties agree to extend the deadline to January 22, 2019.
                             9          This is the parties’ first request for an extension of this deadline, and is not intended to
                        10       cause any delay or prejudice to any party. The parties’ request this extension because undersigned
                        11       counsel will be out of town for the holidays and will return after the New Year.
                        12            DATED this 17th day of December, 2018.
                                  AKERMAN LLP                                LEACH JOHNSON SONG & GRUCHOW
                        13

                        14        /s/ Natalie L. Winslow                           /s/ T. Chase Pittsenbarger (with permission)
                                  _____________________________                    _____________________________
                        15        NATALIE L. WINSLOW, ESQ.                         SEAN L. ANDERSON, ESQ.
                                  Nevada Bar No. 12125                             Nevada Bar No. 7259
                        16        1635 Village Center Circle, Suite 200            T. CHASE PITTSENBARGER, ESQ.
                                  Las Vegas, Nevada 89131                          Nevada Bar No. 13740
                        17
                                                                                   8945 W. Russell Road, Suite 330
                        18        FIDELITY NATIONAL LAW GROUP                      Las Vegas, Nevada 89148

                        19        /s/ Kristan E. Lehtinen                          Attorneys for Northshores Owners Association
                                  ____________________________
                        20        KRISTAN E. LEHTINEN, ESQ.
                                  Nevada Bar No. 8155
                        21
                                  1701 Village Center Circle, Suite 110
                        22        Las Vegas, Nevada 89134

                        23        Attorneys for The Bank of New York Mellon,
                                  fka The Bank of New York, as Trustee for the
                        24        Certificateholders of CWALT, Inc., Alternative
                        25        Loan Trust 2004-30CB, Mortgage Pass-
                                  Through Certificates Series 2004-30CB
                        26

                        27

                        28
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110                                                           Page 2 of 3
Las Vegas, Nevada 89134
     (702) 667-3000
                                 Case 2:17-cv-01919-JCM-PAL Document 78 Filed 12/17/18 Page 3 of 3


                             1    KOCH & SCOW, LLC                             LAW OFFICES OF MICHAEL F. BOHN,
                                                                               ESQ., LTD.
                             2

                             3    /s/ Steven B. Scow (with permission)         /s/ Adam R. Trippiedi (with permission)
                                  _____________________________                _____________________________
                             4    DAVID R. KOCH, ESQ.                          MICHAEL F. BOHN, ESQ.
                                  Nevada Bar No. 8830                          Nevada Bar No. 1641
                             5    STEVEN B. SCOW, ESQ.                         ADAM R. TRIPPIEDI, ESQ.
                                  Nevada Bar No. 9906                          Nevada Bar No. 12294
                             6
                                  11500 S. Eastern Avenue, Suite 210           376 E. Warm Springs Road, Suite 140
                             7    Henderson, Nevada 89052                      Las Vegas, Nevada 89119

                             8    Attorneys for Red Rock Financial Services, Attorneys for Saticoy Bay LLC Series 3333
                                  LLC                                        Hillingon
                             9
                                        IT IS SO ORDERED.
                        10                                           _____________________________________
                        11                                           UNITED STATES MAGISTRATE
                                                                                      DISTRICT JUDGEJUDGE
                                                                             December 20, 2018
                                                                     DATED: _____________________________
                        12
                        13

                        14

                        15

                        16

                        17

                        18

                        19
                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110                                                        Page 3 of 3
Las Vegas, Nevada 89134
     (702) 667-3000
